The defendant, who is now confined in the penitentiary at McAlester, by reason of the fact that he could not make bond, and had no means to employ counsel to represent him, filed a petition for rehearing, and the same was granted by this court, and was set for rehearing on December 12th, 1939. At this time a hearing was had before the court, and at the suggestion of the Pardon and Parole Attorney, the defendant was permitted by the Governor to attend this hearing in person. The County Attorney of Tulsa County was also present at the hearing. *Page 145 
Without detailing the facts as they were developed it is the opinion of the court, after hearing these facts, that justice will be done by modifying the judgment and sentence in this case from five years in the penitentiary to one year in the penitentiary. The trial court indicated, when overruling the motion for new trial, that if he had the power under the law, he would reduce the judgment and sentence. The county attorney of Tulsa county agreed that the reduction to one year's imprisonment in the penitentiary would be in the interest of justice. The judgment and sentence of the district court of Tulsa county is therefore modified and affirmed as above stated.
The warden of the penitentiary at McAlester is directed that if this defendant has served sufficient time in the penitentiary to satisfy a term of one year as provided by the law, and the rules and regulations of the prison, to immediately discharge him. If such time has not been served, defendant will be detained until said term is satisfied.
DOYLE, P. J., and DAVENPORT, J., concur.